ANDERSON, P. J., pro tem.
At the time of the hearing of the above-entitled matter it was stipulated by counsel for the respective parties herein that the decision rendered in the proceeding entitled, “In the Matter of the Application of Ruby Hunter for a Writ of Habeas Corpus, Crim. No. 544,” ante, p. 285, [195 Pac. 76], should be decisive of the application in the proceeding herein; and, inasmuch as we find that the applications, and the points and contentions in relation thereto, are identical in both cases—
It is therefore ordered that upon the authority of the decision rendered in the proceeding entitled, “In the Matter of the Application of Ruby Hunter for a Writ of Habeas Corpus, Crim. No. 544,” ante, p. 285, [195 Pac. 76], the writ herein be discharged and the petitioner remanded.
Hart, J., and Burnett, J., concurred.